19-450
     Akassy v. Barr
                                                                                  BIA
                                                                           Sagerman, IJ
                                                                          A088 440 540
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 19th day of December, two thousand
 5   nineteen.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            JOSÉ A. CABRANES,
10            ROBERT D. SACK,
11                 Circuit Judges.
12   _____________________________________
13
14   HUGUES DENVER AKASSY, AKA HUGUES
15   AKASSY, AKA HUGUESDENVER AKASSY,
16   AKA HUGUES DENVER AHUA AKASSY,
17   AKA HUGUES DENVERS AHUA, AKA
18   HUGUES DENVER AKASSY, AKA
19   HUGUES-DENVER AKASSY,
20            Petitioner,
21                                                               19-450
22            v.                                                 NAC
23   WILLIAM P. BARR, UNITED STATES
24   ATTORNEY GENERAL,
25            Respondent.
26   _____________________________________
27
28   FOR PETITIONER:                  Hugues Denver Akassy, pro se,
29                                    Alden, NY.
 1
 2   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
 3                                    Attorney General; Nancy E.
 4                                    Friedman, Senior Litigation
 5                                    Counsel; Brooke Marie Maurer,
 6                                    Trial Attorney, Office of
 7                                    Immigration Litigation, United
 8                                    States Department of Justice,
 9                                    Washington, DC.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioner Hugues Denver Akassy, a native and citizen of

16   the Ivory Coast, seeks review of a January 24, 2019, decision

17   of the BIA affirming an August 28, 2018, decision of an

18   Immigration Judge (“IJ”) denying Akassy a continuance and

19   relief under the Convention Against Torture (“CAT”).                   In re

20   Hugues Denver Akassy, No. A088 440 540 (B.I.A. Jan. 24, 2019),

21   aff’g No. A088 440 540 (Immig. Ct. Fishkill Aug. 28, 2018).

22   We assume the parties’ familiarity with the underlying facts

23   and procedural history.

24       We have reviewed both the IJ’s and the BIA’s opinions

25   “for the sake of completeness.”                 Wangchuck v. Dep’t of

26   Homeland   Sec.,    448   F.3d    524,    528    (2d   Cir.   2006).     Our

27   jurisdiction   is    limited       to    constitutional       claims     and


                                         2
1    questions of law because Akassy is removable by reason of

2    having been convicted of an aggravated felony.            See 8 U.S.C.

3    § 1252(a)(2)(C), (D); see also Ortiz-Franco v. Holder, 782

4    F.3d 81, 91 (2d Cir. 2015).        We review such claims de novo.

5    Pierre v. Gonzales, 502 F.3d 109, 113 (2d Cir. 2007).

6        The IJ’s denial of a request for a continuance does not

7    ordinarily implicate a constitutional claim or question of

8    law over which the Court retains jurisdiction because “IJs

9    are accorded wide latitude in calendar management,” and we

10   review such decisions “under a highly deferential standard of

11   abuse of discretion.”    Morgan v. Gonzales, 445 F.3d 549, 551

12   (2d Cir. 2006).   The IJ did not err in denying continuances

13   pending resolution of Akassy’s state habeas petition because

14   the convictions underlying his removal order were final for

15   immigration   purposes   despite       his   pending   petition.   See

16   Montilla v. INS, 926 F.2d 162, 164 (2d Cir. 1991); Matter of

17   J.M. Acosta, 27 I. & N. Dec. 420, 432 (BIA 2018); In re Ponce

18   De Leon-Ruiz, 21 I. & N. Dec. 154, 157 (BIA 1996).

19       We do not consider Akassy’s CAT claim because he does

20   not raise it in his brief.     See Yueqing Zhang v. Gonzales,

21   426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

22


                                        3
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  4